Citation Nr: 1325873	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  

The Veteran's service-connected migraine and tension headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  Under Diagnostic Code 8100 a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

The Veteran last underwent a VA examination to evaluate his diagnosed migraine headaches in September 2009.  At that time the examiner noted that he experienced headaches every 2 to 3 months that were accompanied by nausea, vomiting, photophobia and phonophobia.  His headaches could last as long as one day and required bed rest in a dark room.  He treated his symptoms with over-the-counter medication.  The examiner did not address whether the Veteran experienced "prostrating attacks" but indicated that his headaches were severe and precluded all activity.  

Subsequent VA treatment records show the Veteran complained of severe headaches occurring as frequently as 2 to 3 times a month in April 2010.  A January 2011 VA treatment record indicates that he reported his headaches were occurring at least once a week with nausea, photophobia and sensitivity to odors.  He described the headaches as lasting for a day and he took Imitrex to relieve his symptoms.  

In his VA Form 9, received in September 2011, the Veteran contends that he experiences "prostrating" migraine attacks at least once a week.  A reexamination is needed to verify the current severity of the disability.  38 C.F.R. § 3.327.  

A review of the record and of Virtual VA shows VA treatment records subsequent to July 2011 are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2011 from the Miami, Florida, VAMC for the Veteran.

2.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  The entire claims file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

All pertinent symptomatology and findings must be reported in detail.  Specifically, the examiner is to comment on the frequency and severity of the Veteran's headaches, including whether these headaches are prostrating or produce severe economic inadaptability.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


